IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 105 MM 2014
                              :
              Respondent      :
                              :
                              :
         v.                   :
                              :
                              :
MARK ETHAN MCFALL,            :
                              :
              Petitioner      :


                                        ORDER



PER CURIAM

      AND NOW, this 3rd day of September, 2014, the Petition for Leave to File Petition

for Allowance of Appeal is GRANTED.         Counsel is directed to file a Petition for

Allowance of Appeal within 15 days of this order.